DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamizawa [JP 09-120910 A] in view of Keiji et al. [JP 06-267772 A.]
Regarding claim 6, Minamizawa discloses a leakage transformer [figures 1-2], comprising:
- a first plate [2] and a second plate [3]; 
- a plurality of winding pillars [12a, 12b, 12c, 12d] disposed on the first plate; 
- a primary winding and a secondary winding wound around the plurality of winding pillars; and 
- a plurality of magnetic shunt elements [12a, 12b, 12c, 12d] disposed on the first plate, wherein one of the plurality of winding pillars and one of the plurality of the magnetic shunts are aligned in a first direction, another one of the plurality of winding pillars and another one of the plurality of the magnetic shunt elements are aligned in a second direction, and the first direction is parallel to the second direction.
Minamizawa inherently discloses a gap is located between the magnetic shunt elements and the second plate.
Minamizawa discloses the instant claimed invention except for the specific arrangement of magnetic shunts element relative to the winding pillars and specific of the gaps.
Keiji et al. discloses a transformer [figures 1-3] comprising:
- a magnetic core structure including plurality of magnetic core winding pillars and a plurality of magnetic shunt/leakage elements [2]; and
- a plurality of windings [4] wound about the winding pillars, wherein the plurality of magnetic shunt/leakage elements arranged in a first line, and the plurality of magnetic core winding pillars are arranged in a second line with the first line is parallel to the second line.
Keiji et al. further discloses a gap [4] formed in the plurality of magnetic shunt/leakage elements, wherein a leakage flux generation provided between the windings and the gaps can be adjusted [abstract.]
It would have been obvious at the time the invention was made to use the magnetic shunt/leakage element design/arrangement of Keiji et al. in Minamizawa for the purpose of enhancing and/or improving leakage in the transformer.
Regarding claim 8, Minamizawa, in other embodiment [figure 3], discloses the number of the plurality of winding pillars is even. 
Regarding claim 9, Minamizawa inherently discloses the plurality of winding pillars is directly connected with the second plate [figures 1-6.] 
Regarding claim 10, Minamizawa further discloses different winding arrangement of the secondary and/or primary windings [figures 1-14.]  Minamizawa inherently discloses the primary winding is split into a plurality of parts wound around the plurality of winding pillars respectively, and the secondary winding is split into a plurality of parts wound around the plurality of winding pillars respectively.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamizawa in view of Keiji et al., as applied to claim 6 above, and further in view of Hirayama [US 4,327,348.]
Minamizawa in view of Keiji et al. disclose the instant claimed invention except for the specific leakage inductance.
Hirayama discloses a variable leakage transformer [figure 9] including a plurality gap inserts [10a, 10b] for adjusting magnetic flux/field and/or leakage flux/inductance of the transformer.
It would have been obvious at the time the invention was made to use the gap design of Hirayama in Minamizawa, as modified, for the purpose of improving magnetic flux/field and leakage flux or inductances.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837